Case 20-10286-KHK        Doc 23    Filed 03/06/20 Entered 03/06/20 11:14:49             Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     LUIS ALBERTO SIERRA CHAVEZ
     AND
     MEGAN ROSE SIERRA
                                                   Case No. 20-10286-KHK

                           Debtors

                             MOTION TO DISMISS,
                        NOTICE OF MOTION TO DISMISS
                                   AND
                NOTICE OF SCHEDULED HEARING ON THIS MOTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this motion to dismiss your Chapter
     13 case. The cause for this motion is as follows:
            Violation of Bankruptcy Rule 4002(b)(1) and 11 U.S.C. §521(a)(3) - Failure
            to cooperate with the Office of the Chapter 13 Trustee.
                 Debtor, Luis Alberto Sierra Chavez, did not have original documents
                   verifying his Social Security number at his February 25, 2020 Section
                   341 Meeting of Creditors.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the motion, or if you
     want the court to consider your views on the motion, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
Case 20-10286-KHK       Doc 23   Filed 03/06/20 Entered 03/06/20 11:14:49              Desc Main
                                Document      Page 2 of 2
     Notice and Motion to Dismiss
     Luis Alberto Sierra Chavez and Megan Rose Sierra, Case #20-10286-KHK

            will receive it on or before five business days prior to the scheduled hearing.
            You must mail a copy to the persons listed below.

      Attend the hearing to be held on March 26, 2020 at 1:30 p.m., in Courtroom III on
     the 3rd floor, United States Bankruptcy Court, 200 South Washington Street,
     Alexandria, VA 22314. If no timely response has been filed opposing the relief
     requested, the court may grant the relief without holding a hearing. A copy of any
     written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste. 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

            If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion and may enter an order granting that relief.

     Date: __March 6, 2020____                            ___/s/ Thomas P. Gorman____
                                                          Thomas P. Gorman
                                                          Chapter 13 Trustee
                                                          300 N. Washington Street, #400
                                                          Alexandria, VA 22314
                                                          (703) 836-2226
                                                          VSB 26421

                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 6th day of March, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Motion to Dismiss, Notice of Motion and
     Notice of Hearing to the following parties.

     Luis Alberto Sierra Chavez                   John C. Morgan, Jr., Esquire
     Megan Rose Sierra                            Attorney for Debtor
     Chapter 13 Debtors                           New Day Legal, PLLC
     3008 Revere Street                           98 Alexandria Pike, Ste. 10
     Bealeton, VA 22712                           Warrenton, VA 20186


                                                          __/s/ Thomas P. Gorman_____
                                                          Thomas P. Gorman
